Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive.

Argument: Applicant argued (Remarks 7/25/2022, page 6, 3rd last paragraph, 5th line onwards):
“The Examiner further alleges that "if there were multiple secure areas (passageways), an obvious extension would be for the user to sequentially gesture towards the secure area (passageway) that he wants to access." Id. Thus, the Examiner indicates that with the proposed modification of Prostko, a user would have to make a separate gesture to traverse each respective barrier in their extended path. 
Respectfully, this is not what is described in claims 1 and 11. Even if Prostko were modified as proposed by the Examiner, the modified Prostko would still not "utilize the wireless transceiver to automatically transmit, based on a single performance of the gesture, the credential to the access control devices that control access to said multiple ones of the secured areas."
Response: Examiner respectfully disagrees. Examiner stated that a user would have to make a  separate gesture to traverse each barrier in the extended path. However, one of ordinary skill in the art could easily modify Prostko’s method to also make a single gesture for an entire path consisting of multiple doors. Prostko’s method basically opens a door based on a gesture. As stated previously, a user would gesture towards a door when he approaches it and the door would open; so multiple doors in a path would require multiple gestures. However, if a path had a single series of doors (like in diagram A below), then only one gesture before Door 1 would be needed to open all doors, since this is a single series of doors. However, if the user approaches a junction X and there are multiple doors (diagram B below), then an additional gesture will be needed at junction X. This is true in Applicant’s invention too.  Examiner was referring to a scenario in diagram B in CTNF (4/28/2022). However, Prostko’s method is capable of handling scenario A as well.

A 

[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: rect]	Door 1	Door 2	Door 3



B
[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow]	
	Door 1	X	Door 2



	Door 3




Hence, Prostko’s method can be used with just a single gesture (diagram A above) or with multiple gestures (diagram B above).
If scenario A occurred, then a single gesture can be used to open all doors in series. Prostko, further discloses automatically transmitting the credential to the access control device for a door (CTNF 4/28/202, page 4, 1st full paragraph) when the mobile device is within a certain distance of the door (Prostko, [0058], last sentence). Hence, in scenario A, with a single gesture, Prostko’s method can be modified to open a series of doors, with the credential automatically transmitted as the mobile device approaches the door.
This is obvious to try or an obvious variation, as Examiner argued in CTNF (4/28/2022, page 4, last paragraph).
The above argument is repeated in claim 1 rejection for completeness. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prostko et al. (US 20200168017).

Regarding claim 1, Prostko discloses a security system (Title; Abstract) comprising:
a plurality of access control devices that each control access to a respective one of a plurality of secured areas (Fig. 1, element 102; [0014] discloses “…one or more access control devices 102.. “ that control access to a passageway; wherein a plurality of secured areas is an obvious variation of what Prostko teaches. See below);
and a mobile device comprising a processor, an accelerometer, a wireless transceiver, and memory storing a credential ([0059], lines 9 – 12 disclose “It should be appreciated that the mobile device 116 may include and leverage an accelerometer and/or other inertial sensor(s) to perform such functions”; Fig. 2, element 200 shows processor, memory, I/O; [0034] discloses “It should be appreciated that each of … and/or the mobile device 116 may be embodied as one or more computing devices similar to the computing device 200..”; [0039] discloses I/O device 204 has a transceiver  which could be wireless; page 9, [0058], left column, line 10 discloses “…the mobile device 116 may transmit the credential..”, implying credential is stored in memory in mobile device), the processor configured to:
receive accelerometer data from the accelerometer ([0059], lines 9+ disclose “It should be appreciated that the mobile device 116 may include and leverage an accelerometer and/or other inertial sensor(s) to perform such functions..”);
detect a user gesture based on the accelerometer data indicating a predefined movement of the mobile device ([0059], last sentence discloses “ In another embodiment, the user may give a gesture (e.g., with the user's hand) indicating that the barrier (e.g., a sliding glass office door or sliding glass conference room door) should be opened for the user.”) ;
and utilize the wireless transceiver to automatically transmit the credential to the access control devices ([0058] discloses “..In various embodiments, the mobile device 116 may transmit the credential …. when the mobile device 116 is moving toward the access control device 102 and on the proper side of the access control device 102 (e.g., corresponding with an exterior side of the door)”; ).
Prostko’s invention differs from Applicant’s invention in that Prostko’s invention has one or a plurality of access control devices that control access to a single secure area (referred to as passageway by Prostko), whereas Applicant’s invention has multiple secure areas. Further, in Prostko’s invention, the pathway to the secure area (passageway) is determined by the user gesturing his mobile device towards that secure area (passageway) ([0059], last sentence).
Hence, if there were multiple secure areas (passageways), an obvious extension would be for the user to sequentially gesture towards the secure area (passageway) that he wants to access. As per Rationales for Obviousness (MPEP 2143, Rationales E & F), this is obvious to try and also an obvious variation. Chances of success are high since if a user gestures towards a secure area he wants to access, that area will receive the credential and verify if the user is authorized to access that area. Prostko discloses verifying credentials ([0015]).
However, one of ordinary skill in the art could easily modify Prostko’s method to also make a single gesture for an entire path consisting of multiple doors. Prostko’s method basically opens a door based on a gesture. As stated previously, a user would gesture towards a door when he approaches it and the door would open; so multiple doors in a path would require multiple gestures. However, if a path had a single series of doors (like in diagram A below), then only one gesture before Door 1 would be needed to open all doors, since this is a single series of doors. However, if the user approaches a junction X and there are multiple doors (diagram B below), then an additional gesture will be needed at junction X. This is true in Applicant’s invention too.  Examiner was referring to a scenario in diagram B in CTNF (4/28/2022). However, Prostko’s method is capable of handling scenario A as well.

A 
[AltContent: rect][AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow]

	Door 1	Door 2	Door 3








B
	
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: rect]	Door 1	X	Door 2




	Door 3




Hence, Prostko’s method can be used with just a single gesture (diagram A above) or with multiple gestures (diagram B above).
If scenario A occurred, then a single gesture can be used to open all doors in series. Prostko, further discloses automatically transmitting the credential to the access control device for a door (CTNF 4/28/202, page 4, 1st full paragraph) when the mobile device is within a certain distance of the door (Prostko, [0058], last sentence). Hence, in scenario A, with a single gesture, Prostko’s method can be modified to open a series of doors, with the credential automatically transmitted as the mobile device approaches the door.
This is obvious to try or an obvious variation, as Examiner argued above.
Having “multiple access control devices that control access to said multiple ones of the secured areas” that control access to is also an obvious variation as each door can have it’s own access control device.
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to extend the method, as taught by Prostko, to multiple secure access areas. Doing so would allow the user to seamlessly access multiple secure areas (Prostko, Title) i.e. the user doesn’t have to enter a credential each time he wants to enter a secure area since the mobile device automatically transmits it.

Claim 2 is rejected based on a similar argument as in claim 1. As a user goes from one secure area to another, the process of the user making a gesture and the credential automatically transmitted and checked is repeated. This leads to an ordered sequence.

Regarding claim 3, Prostko discloses the gesture comprises a plurality of predefined discrete movements of the mobile device ([0059], last sentence discloses gesture made with user’s hand.  Mobile device is in user’s hand, as per context from previous lines).
Prostko doesn’t explicitly state movement is discrete and predefined. However, a user hand movement is under user control and it is obvious to one of ordinary skill in the art that it can be made discrete and predefined. Also, under Rationales for Obviousness (MPEP 2143, Rationale E), this is obvious to try. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to use discrete movements, as these would be easy to identify by the mobile device accelerometer and would also be easy to distinguish from movements arising because a user is walking.

Claim 4 is analyzed using the same arguments and motivation as in claim 3. Discrete movements with pauses can easily be defined by the designer to make them distinguishable from other movements.

Regarding claim 5, Prostko discloses the gesture comprises one or more taps on the mobile device ([0059], lines 3 – 5 disclose “For example, in some embodiments, the user may convey the intent by tapping the user's mobile device”; [0059], 2nd last sentence).

Regarding claim 6, Prostko discloses the gesture comprises a bodily movement of a user holding or transporting the mobile device ([0059], last sentence discloses gesture made using hand). Predefined movement is analyzed as in claim 3 above.

Regarding claim 7, Prostko discloses the gesture comprises a change in walking speed of a user transporting the mobile device ([0058] on page 9, left column, approximately middle of paragraph discloses “In another embodiment, the user may convey an intent to access by walking up to the barrier …. and stopping instead of walking by”, i.e. walking speed is changed).

Claim 8 is similarly analyzed as claims 3, 6. (Prostko [0059], last sentence discloses gesture made using hand). Predefined movement is analyzed as in claim 3 above.

Regarding claim 9, Prostko discloses the mobile device comprises a microphone ([0030] discloses “For example, the audio I/O devices 124 may include one or more microphones and/or speakers …”; [0034] discloses Fig. 2, element 200 can be in a mobile device) and the processor is configured to:
record audio from the microphone ([0054] discloses “the biometric data may be captured and processed by ….  (e.g., using the user's mobile device 116). In such embodiments, the biometric data (e.g., image, video, audio, etc.) may be captured by the user's mobile device 116 and analyzed thereon”  );
determine whether the recorded audio includes a predefined audio signature ([0054] discloses “the biometric data may be captured and processed by ….  (e.g., using the user's mobile device 116). In such embodiments, the biometric data (e.g., image, video, audio, etc.) may be captured by the user's mobile device 116 and analyzed thereon”; [0051][ discloses “In such embodiments, the monitoring devices 108 may capture audio in the vicinity of the secured passageway, identify a person's voice from the captured audio, determine an identity of that person”; [0018] discloses database where biometric data can be stored and used for authentication; [0046], last sentence).
Determining the pathway is analyzed as in claim 1 above. This can be done after biometric authentication using the user’s voice.
Prostko doesn’t disclose audio is recorded based on detection of the user gesture.
However, Prostko discloses detecting user gesture separately ([0059], last sentence). Hence, one of ordinary skill in the art can combine the two and record the audio after a gesture is identified. As per Rationales for Obviousness (MPEP 2143, Rationale E), this is obvious to try and has high chance of success, since they are both already separately done by Prostko, not just jointly. 
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to extend the methods, as taught by Prostko, to record audio based on detection of the user gesture, since this would be natural sequence of events and having audio for the authentication provides another means for verification.

Regarding claim 10, Prostko discloses the wireless transceiver is configured to communicate with said respective access control devices using BLUETOOTH, WiFi, Zigbee, or Near-Field Communication ([0039]).

Claims 11 – 20 are similarly analyzed as claims 1- 10 respectively.

Claims 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Prostko et al. (US 20200168017) in view of Robinson et al. (US 20190286806).


Regarding claim 21, Prostko does not disclose the pathway includes multiple types of secured areas, including an elevator car secured area and a non-elevator car room secured area.

In the same field of endeavor, however, Robinson discloses the pathway includes multiple types of secured areas, including an elevator car secured area and a non-elevator car room secured area ([0224]; wherein non-elevator car room secured area would correspond to the area behind the “Secure door” disclosed by Robinson).

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Robinson in the system of Prostko because this would enable Prostko’s system to be used in several different types of areas commonly found in a building.


Regarding claim 22, Prostko does not disclose the access control devices that control access to said multiple ones of the secured areas include at least two of a turnstile, a gate, an elevator car door, and a non-elevator car door.

In the same field of endeavor, however, Robinson the access control devices that control access to said multiple ones of the secured areas include at least two of a turnstile, a gate, an elevator car door, and a non-elevator car door ([0224]; wherein turnstile and elevator are disclosed).

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Robinson in the system of Prostko because this would enable Prostko’s system to be used in several different types of areas commonly found in a building.


Claim 23 is similarly analyzed as claim 21.

Claim 24 is similarly analyzed as claim 22.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to gesture-based security systems:
Fernandez-Orellana et al. (US 11195354) discloses gesture access control system including a mobile device disposed in a containment carried by a user
Harris et al. (US 20160109954) discloses Gesture Recognition Cloud Command Platform, System, Method, And Apparatus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADOLF DSOUZA/Primary Examiner, Art Unit 2632